Title: Thomas Jefferson to William Pinkney, 5 August 1809
From: Jefferson, Thomas
To: Pinkney, William


          Dear Sir  Monticello. Aug. 5. 09.
           The bearers hereof, mr Alexander McRae, & Major John Clarke proposing to go to Great Britain on their private concerns, I take the liberty of presenting them to your notice & patronage. mr McRae, a lawyer of distinction, has been a member of the council of state of Virginia & Lieutt Governor, highly esteemed for his talents & correctness of principle moral & political. Majr Clarke lon was long also in public employ as Director of the Armoury of this state, recommended as such by his great mechanical ingenuity & personal worth. any good offices you may be so kind as to render them will be deservedly bestowed; & their knolege of the present state of our affairs may enable them to add acceptably to your information.
          I am happy in an occasion of expressing to you my great esteem for you personally, and the satisfaction with which I noted the correctness, both as to matter & manner, with which you discharged the public duties you were so kind as to undertake at my request. I witnessed too with pleasure the esteem with which you inspired my successor, then more immediately engaged in correspondence with you. Accept the just tribute of mine also, & of my great respect & consideration.
          
            Th:
            Jefferson
        